Case: 21-60197     Document: 00516360060         Page: 1     Date Filed: 06/16/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 16, 2022
                                  No. 21-60197                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Marta Alicia Ventura-De Caceres; Erick Ernesto
   Caceres-Guzman; Dennys Ezequiel Caceres-Ventura;
   Erick Josue Caceres-Ventura,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 845 612
                              BIA No. A209 845 613
                              BIA No. A213 138 919
                              BIA No. A213 138 920


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60197      Document: 00516360060           Page: 2   Date Filed: 06/16/2022




                                     No. 21-60197


           Marta Alicia Ventura-De Caceres, Erick Ernesto Caceres-Guzman,
   Dennys Ezequiel Caceres-Ventura, and Erick Josue Caceres-Ventura
   petition for review of a decision by the Board of Immigration Appeals (BIA)
   dismissing their appeal from the immigration judge’s (IJ) denial of their
   applications for asylum and withholding of removal. We lack jurisdiction to
   consider the contentions that they are entitled to a remand for
   reconsideration of their claims in light of Matter of L-E-A-, 28 I. & N. Dec.
   304 (A.G. 2021), and that the Board violated their due process rights, as those
   claims are unexhausted. See Martinez-Guevara v. Garland, 27 F.4th 353, 359-
   60 (5th Cir. 2022).
           The petitioners also challenge the BIA’s conclusion that they failed to
   establish the required nexus between their family-based particular social
   group (PSG) and the alleged persecution. See Gonzales-Veliz v. Barr, 938
   F.3d 219, 224 (5th Cir. 2019). The IJ found, and the BIA agreed, that gang
   members targeted the petitioners not on account of their membership in the
   PSG, but in an effort to recruit Dennys and to retaliate after he left the
   country to avoid joining the gang.
           The evidence cited by the petitioners reflects that the gang members
   were motivated by criminal intentions—i.e., the desire to increase the
   organization’s ranks and punish those who stood in the way—not hatred for
   the Caceres-Guzman family. Thus, substantial evidence supports the BIA’s
   decision.   See Gonzales-Veliz, 938 F.3d at 224.       We do not reach the
   petitioners’ remaining arguments because the adverse nexus conclusion is
   dispositive of their claims. See id.; INS v. Bagamasbad, 429 U.S. 24, 25
   (1976).
           The petition for review is DISMISSED in part and DENIED in
   part.




                                          2